Citation Nr: 0411371	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a higher (compensable) rating for residuals of 
fracture of the left tibia and fibula.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1999 to December 
2001.

This case comes before the Board of Veterans' Appeals (Board) from 
a December 2002 RO decision which granted service connection and a 
noncompensable rating (0 percent) for residuals of fracture of the 
left tibia and fibula.  The veteran appeals for a higher 
(compensable) rating for this condition.  


FINDING OF FACT

The veteran's residuals of fracture of the left tibia and fibula 
produce impairment equivalent to malunion of the left tibia and 
fibula with slight knee or ankle disability. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of fracture of 
the left tibia and fibula have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from September 1999 
to December 2001.  Her service medical records show that she 
suffered multiple fractures of her left tibia and fibula in May 
2000 when she fell down some steps.  The left tibia and fibula 
were fractured at the mid to distal portions, and there was also a 
fracture of the left medial malleolus at the ankle.  She underwent 
an irrigation and debridement of left open tibia/fibula fracture, 
open reduction internal fixation of left fibula fracture, closed 
reduction percutaneous screw fixation of left shear medial 
malleolus fracture, closed reamed intermedullary nailing of left 
tibia fracture, and a four compartment fasciotomy.  She 
subsequently underwent extensive physical therapy conditioning.  
In a report of medical board in October 2000, it was indicated 
that she had regained full range of motion through the knee and 
ankle and was able to increase her activities progressively.  She 
complained of pain with increased activities and had not been able 
to resume her full activities.  Physical examination at this time 
revealed a healthy female with no evidence of abnormality in her 
left hip and knee, apart from a well-healed surgical incision 
anteriorly over the proximal portion of the tibia.  Linear 
incisions consistent with her proximal four compartment 
fasciotomies were noted.  Range of motion at the knee was from 0 
to 140 degrees.  Her ankle motion was measured from 10 degrees of 
dorsiflexion to 45 degrees of plantarflexion.  She had 10 degrees 
of eversion and 30 degrees of inversion through the subtalar 
joint.  She had previously complained of some tenderness over a 
distal anterior to posterior locking screw, but this had been 
extracted in October 2000 without incident.  She was currently 
recovering from this procedure with some minimal tenderness in 
that region.  There was no evidence of knee or ankle effusion.  
Neurovascularly, she had intact perception of light touch over the 
medial and lateral aspects of the plantar foot, the first web 
space, and the dorsum.  There was no evidence of contractures 
through the midfoot or forefoot.  X-rays showed anatomic alignment 
of the tibia with excellent restoration of the joint space, no 
evidence of degenerative joint disease, and no evidence of an 
occult infection.  The hardware was retained and in good position, 
without failure.  Diagnoses were status post grade II open fibular 
fracture (healed), status post open reduction and internal 
fixation, comminuted tibial fracture with intraarticular 
extension, and status post intramedullary rod fixation.  The 
veteran was subsequently discharged from active service on 
December 14, 2001, for reasons unrelated to the left leg fracture.  

In October 2002, the veteran filed her claim for service 
connection for residuals of fracture of the left tibia and fibula.

In November 2002, the veteran was given a VA joints examination.  
She stated that during service she fell down some stairs and 
sustained a fracture of the left tibia, fibula, and tibial 
plafond.  Open reduction and internal fixation were performed, and 
her fractures healed.  She said that she currently walked with a 
limp, and had pain immediately above her left ankle when she ran 
or drove a vehicle.  On physical examination, straight leg raising 
was limited to 80 degrees bilaterally by hamstring tightness.  
Deep tendon reflexes were active and equal in the knees and ankles 
bilaterally.  She was able to walk on her heels and toes without 
difficulty.  She could squat and rise from the squatting position 
without assistance.  No motor weakness or sensory deficit was 
detected in the lower extremities.  Regarding her left knee, she 
had full extension and 130 degrees of flexion.  She had a well-
healed midline anterior scar over the patellar tendon.  She had 
two shorter scars medially through which anchoring screws were 
passed.  She had a longer scar medially near the middle third.  
She had well-healed scars on the lateral, anterior, and medial 
aspects of her ankle.  Her left knee ligaments were stable.  
Regarding her left ankle, she had 20 degrees of dorsiflexion and 
45 degrees of plantarflexion.  She had no talar tilt with 
varus/valgus stress.  Her anterior drawer test was negative.  A 
dorsalis pedis pulse was palpable.  A posterior tibial pulse was 
not felt.  X-rays of the left tibia revealed a healed fracture at 
the junction of the middle and distal thirds of the left tibia.  
This was healed around an intermedullary rod which was fixed 
proximally with two screws and distally with one screw.  A fibular 
fracture was also present which had healed beneath a plate and 
multiple screws.  She had three screws in the distal tibial 
plafond.  All of her fractures had healed in anatomic position and 
alignment.  She had no narrowing of the articular cartilage or 
osteophyte formation in her knee or ankle.  The examiner's 
impressions were status post healed fracture, left tibia and 
fibula, and status post healed fracture, distal left tibial 
plafond with no evidence of residual osteoarthritis.  

A December 2002 RO decision granted service connection and a 0 
percent rating for residuals of fracture of the left tibia and 
fibula, effective December 15, 2001 (day after active service); 
the veteran now appeals for a higher (compensable) rating for this 
condition.  A July 2003 RO decision granted separate service 
connection and a 0 percent rating for scars associated with the 
postoperative left leg condition; such scar rating is not part of 
the current appeal.



II.  Analysis

The file shows that through correspondence, the rating decision, 
and the statement of the case, the veteran has been notified of 
the evidence necessary to substantiate her claim for a higher 
(compensable) rating for residuals of fracture of the left tibia 
and fibula.  Relevant medical records have been obtained and a VA 
examination has been provided.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Impairment of the tibia and fibula with malunion is rated 10 
percent when there is slight knee or ankle disability, and 20 
percent rating when there is moderate knee or ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

Impairment of a knee involving recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent when 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, and 
20 percent when limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, and 
20 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A 10 percent rating is assigned where there is moderate limitation 
of motion of the ankle.  A 20 percent rating is assigned where 
there is marked limitation of motion of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  

Standard range of motion of a knee is from 0 degrees of extension 
to 140 degrees of flexion.  Standard range of motion of an ankle 
is from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

The evidence shows injury during service in which the veteran 
sustained multiple fractures of the left tibia and fibula, 
requiring surgery with insertion of fixation devices.  At the 
post-service 2002 VA examination, she complained that she had pain 
above her left ankle when she runs or drives a vehicle.  
Examination showed she had full left knee extension, and left knee 
flexion was slightly limited to 130 degrees.  Her range of motion 
in her left ankle was normal at 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  X-rays showed good alignment of the 
prior fractures, and no current arthritis.  However, the veteran 
retains some of the surgical hardware which was inserted for 
fracture of the left tibia and fibula, and her complaints of 
related symptoms on certain activities seems credible.

The medical evidence shows that the veteran's left tibia and 
fibula fractures have healed without actual malunion of the bones.  
Yet there is retained surgical hardware which may produce 
impairment similar to that found in malunion.  Based on all the 
evidence, the Board finds that the veteran's residuals of fracture 
of the left tibia and fibula produce impairment equivalent to 
malunion of the left tibia and fibula with slight knee or ankle 
disability.  Such supports a higher rating of 10 percent for the 
left tibia and fibula fracture residuals under Code 5262, 
particularly when the effects of pain are considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 (1995).  

Thus the Board grants a higher 10 percent rating under Code 5262 
for residuals of fracture of the left tibia and fibula.  The 
reasonable doubt rule has been considered in granting this 
benefit.  38 U.S.C.A. § 5107(b).  While this condition may have 
fluctuated somewhat on a day to day basis since the effective date 
of service connection (day after service), there have been no 
periods of time since then during which it has been other than 10 
percent disabling, and thus different "staged ratings" will not be 
assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
evidence shows that the left tibia and fibula fracture residuals 
are not more than 10 percent disabling under any of the above 
cited disagnostic codes. 


ORDER

A higher 10 percent rating for residuals of fracture of the left 
tibia and fibula is granted.




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



